[Cite as State v. Williams, 2022-Ohio-2674.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 110991
                 v.                                  :

DARIUS ANTONIO WILLIAMS,                             :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 4, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-652146-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alaina Hagans, Assistant Prosecuting
                 Attorney, for appellee.

                 Erin R. Flanagan, for appellant.



LISA B. FORBES, P.J.:

                   Darius Antonio Williams (“Williams”) appeals his convictions for two

counts of felonious assault with firearm specifications associated with the shooting

of Robert Cloud (“Cloud”). Specifically, Williams raises one assignment of error,
arguing that “the finding that the state negated [his] claim of self-defense by

disproving the elements of the affirmative defense beyond a reasonable doubt” is

against the manifest weight of the evidence. After reviewing the facts of the case and

pertinent law, we affirm the trial court’s decision.

I.   Facts and Procedural History

               On the night of August 1, 2020, Williams went to Tyanekia Fields’s

(“Tyanekia”) house on Bliss Avenue in Cleveland. Tyanekia is the mother of

Williams’s ex-girlfriend, Takia Fields (“Takia”). Cloud is Tyanekia’s boyfriend.

Tyanekia, Takia, and Cloud were all at Tyanekia’s house when Williams arrived. At

one point, Cloud went to the front door with a BB gun. Williams shot his gun into

Tyanekia’s house, hitting Cloud twice in the side and once in the leg.

II. Trial Testimony

      A. Tyanekia Fields

               Tyanekia testified that her daughter Takia “had a relationship with”

Williams. According to Tyanekia, she, Takia, Cloud, and Takia’s two children were

at Tyanekia’s house in Cleveland on the night of August 1, 2020. Sometime between

midnight and 1:00 a.m. on August 2, 2020, Williams arrived at the house uninvited.

Takia and Williams “got into a little argument” on the front porch. Tyanekia went

outside to the front porch and asked Williams “could he please leave the premises

because he just looked like he was, you know, ready to do something actually.”

Tyanekia walked with Williams to his truck, and she saw a gun on the driver’s seat.

According to Tyanekia, she told Williams “we didn’t want no problems or nothing.”
              Tyanekia went back inside and “heard at least about two or three”

gunshots. Cloud was sitting in the dining room at the time and went to the front

door. Cloud then told Williams to leave and that they did not want “drama.”

According to Tyanekia, Cloud had a BB gun “right on the side of his leg * * * pointing

towards the ground, the floor.” According to Tyanekia, Cloud “never pointed the BB

gun at all. He just had it on his side of him. He never pointed it. He never came out

the door or anything.”

              Tyanekia testified about what happened next:

      I told [Cloud] just — you know, sit down and hopefully [Williams will]
      leave. But then when I went out to [Williams] to tell him, I didn’t get a
      chance to tell him that it was a BB gun because everything was
      happening so fast. I actually just told [Williams] that I have the BB gun,
      which I didn’t say it was actually a BB gun. I just said I have it. And
      [Cloud], we don’t — I took it from him. There’s nothing going on. We
      don’t want anything. We don’t want drama or anything.

              Tyanekia took the gun from Cloud and put it “up in the kitchen.”

Cloud went back into the dining room. Tyanekia began to call 911, but before she

could complete the call, Williams came inside the house through the front door and

shot Cloud three times. Tyanekia was standing in the first-floor bedroom doorway

when this happened. She saw Williams enter the house. “But I wasn’t right there

when he shot. But I heard the shots as he came in and shot [Cloud] three times.”

Tyanekia testified that Williams “ran out of the house” after he fired his gun.

              According to Tyanekia, she did not see “a gun anywhere near” Cloud

when he was shot. Tyanekia testified that she did not hear Cloud “make any threats.”
Tyanekia further testified that the BB gun was in the kitchen when Williams shot

Cloud.

               On cross-examination, defense counsel played a video from the body

camera of the first police officer to arrive at Tyanekia’s house after the shooting. In

this video, Tyanekia told the officer, “My boyfriend went to the door and kind of

threatened [Williams] with a gun.” Tyanekia also said to the officer, “My dude came

to the door protecting the home.” She later told the officer, “[Cloud] didn’t threaten

him. He just went to the door to tell him leave it alone.”

               Tyanekia further told the officer that Williams “felt threatened by”

Cloud, because she heard Williams say this when he was outside. Tyanekia testified

as follows about the statements she made to the police officer immediately after the

shooting: “I was really shook up and everything so when I said that * * * he really,

really wasn’t a threat because I was all shook up from everything that was going on.”

               Tyanekia testified that none of the police officers asked to see the BB

gun, and she did not offer to show them the BB gun.

      B. Takia Fields

               Takia testified that she dated Williams from May 2019 to “the day

before the incident happened.” On August 1, 2020, Takia and Williams engaged in

text message conversations in which he said things such as “we ain’t breaking up,”

and she told him that she “don’t want to be with him anymore.” Takia texted

Williams that she was with her mother and to “[l]eave me alone please.” Williams

texted back, “I’m on my way over there.”
               Takia testified that Williams arrived at her mother’s house that night

at 10:00 or 11:00 p.m., and she met him outside. She told him to leave, but he was

acting “aggressive” in his “body movements” and “tone.” She was unable to calm

Williams down, and “he started shooting in the air.” Asked where the gun came

from, Takia testified, “[i]t was underneath the seat in the car,” although she did not

see Williams get the gun.

               Takia went inside her mother’s house and heard “the gunshots from

[Williams’s] gun and I saw the lights from his gun. And my step dad was on the floor

from being shot from [Williams’s] gun that he shot him with.” Takia testified that

she did not know “the exact time,” but, at some point earlier that night, Cloud had a

BB gun “on the side of him. * * * Just in his hand like or something. In his hand.

But he definitely didn’t like — he wasn’t doing anything or he wasn’t like — he did

not point the BB gun at [Williams].” When Cloud had the BB gun, he was “in the

area by * * * the front door.” According to Takia, Cloud did not have the BB gun with

him when he was shot.

               Takia did not tell the police that Cloud had a BB gun that night.

However, she told the police officer at her mother’s house that Williams felt

threatened. Takia testified that she told the officer that Williams felt threatened, but

“that don’t mean it’s accurate” because it was “an assumption.”

      C. Robert Cloud

               Cloud testified that between 10:30 p.m. and 11:00 p.m. on August 1,

2020, he was home with his girlfriend Tyanekia and her daughter Takia when
Williams arrived at the house. Takia went outside to talk to Williams. Cloud stayed

in the house. Cloud testified that he heard two gunshots while Williams was outside

at his truck.

                At one point, Cloud came to the door and asked Williams to leave.

Cloud had a Crossman BB gun with him, “on the side of me, on the right-hand side

of me.” According to Cloud, it was “in my hand” pointed “[d]own to the floor.”

Williams told Cloud to come outside. Cloud walked back into the dining room.

Cloud testified as follows about what happened next:

       [A]ll of a sudden [Williams] came back to the door, like, come on
       outside. Come on. You come outside.

       I said [Williams], just leave, man. Just leave, man. We don’t want no
       problem, man. Just leave.

       He said, no, no. Come on outside.

       Next thing you know, boom, boom, boom, shot me three times.

                Asked if he had the BB gun with him at the time Williams shot him,

Cloud said, “No. I handed it to [Tyanekia].” Asked if he ever pointed the BB gun at

Williams, Cloud answered, “No.” Asked if he ever threatened Williams, Cloud

testified, “Well, only time I told [Williams], I said, just leave the home, man. I ain’t

never threaten him, nothing. I said, just leave the home. We don’t want you here.”

                Cloud testified that immediately after he handed Tyanekia the BB

gun, Williams “came in firing.” According to Cloud, Tyanekia was “supposed to have

told” Williams “[the gun] wasn’t real.”
               Cloud testified that he was convicted of a felony in 2015, spent four

years in prison, is on postrelease control, and is not allowed to possess a firearm.

Cloud testified that he had a BB gun that night, and that when he was interviewed

by a detective at the hospital, he told the detective that he had a BB gun that night.

               The recording of this interview at the hospital does not show Cloud

telling the detective that he had a BB gun, or any type of gun, that night. After

watching the taped interview, where there was no mention of Cloud having a gun

that night, Cloud testified, “Anybody can cut an interview. Come on.”

               Cloud testified that he has damaged nerves from being shot, he suffers

from “pain all night,” he walks with a cane, and has a rod in his right leg.

      D. Former Detective Todd Clemens

               Former Cleveland Police Detective Todd Clemens testified that he

recovered three 9 mm Luger shell casings from the street and three 9 mm Luger

shell casings from the living room floor of the “crime scene investigation * * * on

Bliss Avenue in Cleveland” on August 2, 2020.

      E. James Kooser’s Testimony

               James Kooser (“Kooser”), who testified as an expert witness, stated

that he is a forensic firearms and tool marks examiner with the Cuyahoga County

Regional Forensic Science Laboratory. Kooser testified that he compared the six

fired shell casings found inside and outside of Tyanekia’s house to “test fired

casings” from a firearm recovered from Williams’s truck on August 2, 2020. Kooser
testified that all six recovered shell casings were fired from the gun found in

Williams’s truck.

      F. Officer Jeffrey Kozma

              Cleveland Police Officer Jeffrey Kozma (“Off. Kozma”) testified that

he responded to a call reporting a “male shot” in the early morning hours of

August 2, 2020, at Bliss Avenue in Cleveland. Off. Kozma gathered information

about the suspect and his vehicle. According to Off. Kozma, “Tyanekia * * * stated a

male came over, there was some type of an argument at which point it escalated and

a male went and pulled a gun and started shooting.” Off. Kozma also learned that

the “individual from the home had a gun.”

      G. Detective Erin O’Donnell

              Cleveland Police Detective Erin O’Donnell (“Det. O’Donnell”)

testified that she conducted the follow-up investigation regarding a shooting on Bliss

Avenue in August 2020. Det. O’Donnell testified that a firearm and casings were

recovered from the scene. Det. O’Donnell interviewed Takia, at the house on Bliss

Avenue, and Cloud, while he was at the hospital. Her practice is to record interviews

with a wearable camera system. According to Det. O’Donnell, who watched the

video of her interview at the hospital with Cloud, he did not mention a BB gun during

this interview. However, as she was leaving his hospital room and after her video

camera was turned off, Cloud told her that he was on parole, and he had a BB gun.
               On cross-examination, Det. O’Donnell testified that she did not

further investigate Cloud’s off-camera claim that he had a BB gun, and she did not

know if Cloud, in fact, possessed a BB gun.

               As part of her investigation, Det. O’Donnell reviewed the body camera

footage from the officers who responded to the crime scene and “heard that * * *

Cloud possibly had a gun.” Asked if the first she heard about a BB gun was at the

hospital, Det. O’Donnell replied, “I don’t recall.”

               Det. O’Donnell also reviewed body camera footage from “the

apprehension of Darius Williams.” From this video, Det. O’Donnell identified

Williams’s truck and the firearm recovered from the truck.

               Det. O’Donnell testified about the shell casings found outside and

inside the crime scene and concluded that “[a]ccording to all of the evidence that we

had, those shell casings came from * * * Williams’[s] gun.”

      H. Darius Antonio Williams

               Williams testified that he had no prior criminal record, he drove a taxi

in the Cleveland area for a living, and he regularly “open” carries a gun. Williams

was in a relationship with Takia, but they broke up just before the incident at issue

in this case. They exchanged text messages on August 1, 2020, and he went to

Tyanekia’s house “about 11:00 at night” so he and Takia could talk. Williams did

this despite Takia texting him “don’t come over.” Williams was “upset with the

thought” that Takia might be with another man. When Williams first arrived at the

house, he “was there for not even two minutes, about a minute, two minutes, and
pulled right off” in his truck. According to Williams, “[t]he conversation was not

going good.”

               Williams went back to the house a couple minutes later and sent Takia

a text stating “are you ready to talk like adults?” Takia came out of the house, and

she and Williams “talked for about 40 minutes or more.” At one point, Tyanekia

came outside to Williams’s truck. His gun was on the armrest of his truck at the

time.

               Williams left to get gas and came back to the house “10, 15 minutes”

later. At this point, Williams’s gun was on his hip in the holster. Williams walked

up to the door of the house and knocked. Cloud opened the door and “[a]s he opened

the door, he’s holding a gun to my face asking me, you know, what’s the problem?

What’s going on?” Williams was not able to see what kind of gun Cloud was holding.

               Williams put his hands up and told Cloud, “I’m scared.” Williams

“started to turn around before, you know, I discharged my firearm.” Asked why he

discharged his firearm, Williams answered, “I was scared. I felt like I was going to

get shot. If he would have shot me he would have shot me in my neck or mouth.”

Asked if the gun was at Cloud’s side, Williams answered, “No,” not at any time.

               Williams shot Cloud three times until Cloud’s gun fell out of Cloud’s

hand. According to Williams, he stopped shooting when the threat stopped. “Once

[Cloud] dropped the gun, I stopped firing.” Williams then left in his truck and called

911 to report that he shot someone. The dispatcher told Williams to put his weapon
in the bed of his truck. Williams did this and waited until the police came and

detained him.

                Williams testified as follows about the shell casings that were found

in the street outside of the house: “So after I discharged my firearm I turn and left,

ran out of the house, my gun was jammed up. It was jammed like — it wasn’t fully

back, you know what I mean? Didn’t look right. So I fired more rounds into the field

across the street.”

                Williams testified that he believed Cloud had a “real gun” and

Williams felt threatened by this. Asked how Takia knew Williams “felt threatened,”

Williams testified as follows: “She could tell. You know, anybody who had a gun in

their face just coming to the door you are going to be scared.” According to Williams,

he believed Cloud was going to shoot him and he fired his gun to defend himself.

                Williams testified on cross-examination that when he turned around

with Cloud’s gun “on the back of my head” and began firing, his “arm is inside of the

house * * *. I’m basically getting inside the house.”

                According to Williams, there was no mention of a BB gun on the night

of the shooting, and “to this day,” he does not know if Cloud’s gun was a BB gun.

III. Law and Analysis

      A. Standard of Review — Manifest Weight of the Evidence

                A manifest weight of the evidence challenge “addresses the evidence’s

effect of inducing belief. * * * In other words, a reviewing court asks whose evidence

is more persuasive — the state’s or the defendant’s?” State v. Wilson, 113 Ohio St.3d
382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25. “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the

evidence, the appellate court sits as the ‘thirteenth juror’ and disagrees with the

factfinder’s resolution of the conflicting testimony.” State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). Reversing a conviction under a manifest

weight theory, “should be exercised only in the exceptional case in which the

evidence weighs heavily against the conviction.” State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).

       B. Felonious Assault

               Felonious assault is defined in R.C. 2903.11 as follows:

       (A) No person shall knowingly * * *

       (1) Cause serious physical harm to another * * *; [or]

       (2) Cause or attempt to cause physical harm to another * * * by means
       of a deadly weapon * * *.

       C. Self-Defense

               Pursuant to R.C. 2901.05,1 self-defense is defined as follows:

       (B) (1) A person is allowed to act in self-defense, defense of another, or
       defense of that person’s residence. If, at the trial of a person who is
       accused of an offense that involved the person’s use of force against
       another, there is evidence presented that tends to support that the
       accused person used the force in self-defense, defense of another, or
       defense of that person’s residence, the prosecution must prove beyond
       a reasonable doubt that the accused person did not use the force in self-
       defense, defense of another, or defense of that person’s residence, as
       the case may be.


       1We note that both the state and Williams agree that the version of the statute that
applies to this case had an effective date of March 28, 2019.
               In other words, when a defendant properly raises self-defense, the

burden shifts to the state, which, to sustain a conviction, must prove beyond a

reasonable doubt that the defendant: (1) was at “fault in creating the situation giving

rise to the affray”; (2) “did not have a bona fide belief that he or she was in imminent

danger of death or great bodily harm and that his or her only means of escape from

such danger was in the use of force” or; (3) “must not have violated any duty to

retreat or avoid danger.” State v. Jackson, 8th Dist. Cuyahoga No. 108493, 2020-

Ohio-1606, ¶ 17; State v. Walker, 8th Dist. Cuyahoga No. 109328, 2021-Ohio-2037,

¶ 13 (“in light of the cumulative nature of the self-defense elements, the state need

only disprove one of the elements of self-defense beyond a reasonable doubt at trial

to sustain its burden * * *.”).

               In the case at hand, the court instructed the jury regarding self-

defense as follows:

      The state’s proof. To prove the defendant did not use deadly force in
      self-defense the state must prove beyond a reasonable doubt at least
      one of the following: Either the defendant was at fault in creating the
      situation giving rise to the shooting of Robert Cloud, or the defendant
      did not have a reasonable grounds to believe that he was in imminent
      danger of death or great bodily harm, or the defendant did not have an
      honest belief, even if mistaken, that he was in imminent danger of
      death or great bodily harm, or the defendant violated a duty to retreat
      to avoid injury, or the defendant did not use reasonable force.

IV. Analysis

               First, we note that it is undisputed that Williams shot Cloud, thus

satisfying the elements of felonious assault.
               Upon review, we find that Williams met his initial burden of

production, in that evidence presented during trial raised the question of self-

defense. Specifically, Williams testified that Cloud held a gun to his face, he felt

threatened, and he acted in self-defense. Tyanekia, Takia, and Cloud testified that

Cloud went to the front door with a BB gun at his side and pointed downward to talk

to Williams. However, Tyanekia told the police officers on the scene that Cloud

“kind of threatened [Williams] with a gun.” See State v. Stephens, 2016-Ohio-384,

59 N.E.3d 612, ¶ 19 (8th Dist.) (“when there is conflicting evidence on the issue of

self-defense, the [self-defense] instruction must be given to the jury.”); State v.

Sullivan, 11th Dist. Lake Nos. 2019-L-143 and 2019-L-144, 2020-Ohio-1439, ¶ 45

(“When a defendant’s testimony, if believed, would have raised the question of self-

defense in the mind of a reasonable juror, the defendant’s burden of production has

been met.”).

               Under R.C. 2905.01(B)(1), the burden then shifted to the state to

prove, beyond a reasonable doubt, that Williams did not act in self-defense by

showing at least one of three factors.

               The first factor is whether Williams was at fault in creating the

situation giving rise to the shooting. In assessing whether the defendant was at fault

in a self-defense scenario, courts ask “in essence, whether the defendant was the

initial aggressor.” State v. Gardner, 8th Dist. Cuyahoga No. 110606, 2022-Ohio-

381, ¶ 25.
              Evidence in the record in the case at hand shows that Williams went

to Tyanekia’s house, uninvited, to talk with Takia after he and Takia ended their

relationship. According to Takia, Williams was “aggressive,” and she could not calm

him down. Tyanekia testified that Takia and Williams were arguing. Tyanekia asked

Williams to leave, because he “looked like he was * * * ready to do something * * *.”

Williams got his gun from his truck. According to Tyanekia, Takia, and Cloud,

Williams fired this gun outside of the house. Tyanekia and Takia testified that

Williams came to the front door and shot Cloud, although neither witness saw the

actual shooting. According to Cloud, Williams came to the door, told Cloud to come

outside, and shot Cloud three times. Tyanekia, Takia, and Cloud testified that,

although Cloud had a BB gun at some point that night, Cloud did not have a gun

when Williams shot him.

              Upon review, we conclude that the manifest weight of the evidence in

the record shows that Williams was at fault in creating the situation. Williams

testified that he left Tyanekia’s house and returned to Tyanekia’s house twice that

night. At some point before Cloud appeared at the front door with a BB gun,

Williams escalated the situation by retrieving his gun from his truck. Furthermore,

if believed, testimony was offered that Williams fired shots outside, approached the

front door, and fired again into the house. See State v. Campbell, 10th Dist. Franklin

No. 07AP-1001, 2008-Ohio-4831, ¶ 27 (“The weight of the evidence indicates that

appellant was the aggressor and escalated the confrontation by retrieving his

shotgun and being the first to shoot.”).
              Accordingly, the jury could have concluded beyond a reasonable

doubt that Williams was the initial aggressor. This is not the exceptional case in

which the evidence weighs heavily against finding that the state disproved

Williams’s theory of self-defense, and his sole assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

convictions having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, PRESIDING JUDGE

EILEEN T. GALLGHER, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR